Title: From Thomas Jefferson to John Hollins, 1 January 1809
From: Jefferson, Thomas
To: Hollins, John


                  
                     Dear Sir 
                     
                     Washington Jan. 1. 1809.
                  
                  I have duly recieved your favor of Dec. 29. and have certainly every disposition to do for your friend what would be gratifying to you, as far as consistent with the laws which I have laid down for my own conduct. but I have made it an invariable rule never to intermeddle with the appointments of the governors. from my own difficulties in the exercise of that duty, I know what theirs are & would not increase them. it would also have exposed me to the reciprocity of the proceedure which would have added much to my own embarrasments. I must therefore reserve myself for some more favorable occasion of obliging you, tendering always the assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               